Citation Nr: 0418767	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-07 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals to a right 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1977 to 
January 1978.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2002, a 
statement of the case was issued in January 2003, and a 
substantive appeal was received in March 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran testified before a Board hearing in December 
2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran had an injury in-service to his right ankle in 
October 1977.  At his hearing in December 2003, he testified 
that problems persisted from that time to the present.  He 
recalled the names of some doctors who had seen him for right 
ankle problems in the 1980s.  Subsequent to his hearing, he 
submitted records from a private doctor who treated him in 
1998 for pain in his right foot/ankle.  Although the veteran 
contends that he still has right ankle disability, it is 
unclear from the record whether he has a current chronic 
disability and if so whether any current disability is 
related to the in-service injury.  In reviewing the record, 
it does not appear that a VA orthopedic examination has been 
conducted in connection with this claim.  In view of the 
medical nature of the underlying questions in this case, the 
Board believes that a VA examination and medical opinion are 
necessary.  
38 C.F.R. § 3.159(c)(4) (2003) (examination is ordered if 
record does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim).  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  Review the record and take any 
necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  Ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1):  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will 
seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

2.  Request that the veteran provide the 
names and addresses of all health care 
providers, including Dr. Brooks and Dr. 
McCauley mentioned at the hearing, who 
have treated him for a right ankle or 
right foot disorder or for residuals of a 
right ankle injury since October 1977, 
and the approximate dates of that 
treatment.  With any needed signed 
releases from the veteran, request copies 
of the records of all treatment 
identified by him.  All records so 
received should be associated with the 
claims file.  

3.  The veteran should then be scheduled 
for a VA orthopedic examination to 
ascertain the nature and etiology of the 
veteran's claimed residuals to a right 
ankle injury.  The purpose of this 
evaluation is to determine what, if any, 
current chronic right ankle disabilities 
the veteran has.  The claims folder or 
the pertinent medical records contained 
therein, including the service medical 
records, must be reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current right ankle 
disability is causally related to the 
veteran's in-service right ankle injury.  
A detailed rationale for all opinions 
offered is requested. 

4.  After completion of the above, review 
the expanded record and determine if the 
benefit sought can be granted.  If the 
benefit remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded and opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mary Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


